Citation Nr: 0844583	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  08-11 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits with aid and attendance benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active service, from February 1945 to 
December 1946.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 2007 decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas that denied the benefit sought on appeal.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The veteran's family income exceeds the maximum annual rate 
established by law for payment of nonservice-connected 
pension benefits with aid and attendance benefits for a 
veteran and one dependent.


CONCLUSION OF LAW

The requirements for nonservice-connected pension benefits 
have not been met.  38 U.S.C.A. §§ 1503, 1521, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.271, 3.272 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letter from the RO to 
the appellant dated in February 2007.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
addition, neither the veteran nor his representative have 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, or have otherwise suggested the presence of any error 
or deficiency in the accomplishment of the duty to notify or 
duty to assist.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds; 444 F. 3d 1328 (Fed. Cir. 
2006).  Therefore, the Board finds that VA's duty to notify 
and duty to assist have been satisfied and will proceed to 
the merits of the veteran's appeal.

The basic facts in this case do not appear to be in dispute.  
In February 2007, the veteran filed a claim for nonservice-
connected pension benefits.  In a report of contact in April 
2007, it was noted the veteran in February 2007 agreed to pay 
Agape Home Care $1365 per month for services, and they 
received a payment of $1199.  In March 2007, the veteran was 
granted special monthly pension based on the need for aid and 
attendance.

In August 2007, the veteran submitted an Improved Pension 
Eligibility Verification Report and indicated that his 
monthly Social Security income was $1417, his spouse's was 
$708, his U.S. Railroad retirement was $737.26 and his 
spouse's was 331.79.  In December 2006, however, the Railroad 
Retirement indicated the veteran's spouse was entitled to a 
gross monthly benefit of 1039.77, which less federal income 
taxes and Medicare premium amounted to $871.27.  The 
veteran's gross monthly benefit was $2197.26, which less 
federal income taxes and Medicare premium amounted to 
$2028.76.  

The record shows the cost of prescription medication from 
January 2007 to August 2007 for the veteran's spouse was 
$542.06 and for the veteran was $168.37.  

The veteran submitted medical expense reports in January 
2007, August 2007 and February 2008.  On his most recent and 
updated medical expense report dated in January 2008 and 
received in February 2008, the veteran indicated that for the 
period from January 2007 to December 2007, he paid $187 per 
month, $2244 for Medicare; $412 per month, $4944 per year, 
for private medical insurance/Medicare supplement; $2400 per 
year for prescriptions; $480 per year for incontinence 
supplies and $1920.72 per year for Agape in-home care 
services (in August 2007 the veteran indicated he paid $256 
weekly for Agape in-home care services).  The sum of these 
expenses is $11,988.

In January 2008, the veteran stated he was not receiving 
benefits from the Social Security Administration.  In October 
2008, the veteran testified that he receives $2903 per month 
from Railroad Retirement Board, from which $90 is deducted 
for him and $90 for his wife.  

VA laws and regulations pertaining to computation of income 
for pension benefits provide that payments of any kind from 
any source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded under 38 C.F.R. § 3.272.  See 38 C.F.R. § 3.271(a); 
see also 38 U.S.C.A. § 1521(c) ("the rate [of pension] 
payable shall be reduced by the amount of the veteran's 
annual income and . . . the amount of annual income from such 
family members."  For purposes of calculating pension 
benefits, total income may be reduced by amounts equal to 
amounts paid by a veteran for unreimbursed medical expenses, 
to the extent that such amounts exceed five percent of the 
maximum annual rate of pension.  38 U.S.C.A. § 1503(a)(8); 38 
C.F.R. § 3.272(g).

In the statement of the case dated in December 2007, the RO 
continued to deny the veteran's claim for nonservice-
connected disability benefits as the maximum allowable 
pension rate (MAPR) for a veteran with aid and attendance and 
one dependent was $21, 615.00, his joint family Railroad 
Retirement income was $38,841.00, with credit for medical 
expenses based on Medicare deduction and paid prescriptions 
in the amount of $2889.  

The Board computes the veteran's annual income to be 
$38,844.36, based on December 2006 statements from the 
Railroad Retirement Board.  The sum of the veteran's medical 
expenses, as indicated on his most update medical expense 
report received in February 2008, is $11,988.  The Improved 
Disability Benefits Pension Rate Table effective, contained 
in M21-1, Part I, Appendix B, is $23, 396 effective December 
1, 2008, for a veteran with aid and attendance and one 
dependent.  As the MAPR for a veteran with aid and attendance 
and one dependent is $23, 396 the veteran's income with 
deduction for allowable medical expenses, defined as such 
amounts exceeding five percent of the maximum annual rate of 
pension, continues to exceed the maximum amount set forth by 
law, and entitlement to nonservice-connected pension benefits 
is not established.


ORDER

Nonservice-connected disability pension benefits are denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


